          Case 1:15-cr-00580-RA Document 49 Filed 11/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 United States of America


                   -v-                                         15 Cr. 580 (RA)

                                                               ORDER
 Oscar Martinez,

                             Defendant.



Ronnie Abrams, U.S. District Judge:

       It is hereby ORDERED that the supervisee, Oscar Martinez, immediately enter and
successfully complete detoxification and rehabilitation services at Cornerstone of Medical Arts
located at 159-05 Union Turnpike, Fresh Meadows, New York 11366; and

        It is hereby further ORDERED that upon completion of detoxification, the supervisee is
to transition into, and complete, a residential substance abuse treatment program.

SO ORDERED.



Dated: November 23 2020
       New York, New York



                                                           __________________________
                                                           Honorable Ronnie Abrams
                                                           U.S. District Judge
